Citation Nr: 1441881	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for thyroid cancer.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from July 1979 to July 1987.  

These matters come before the Board of Veterans' Appeals (Board) following an appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In December 2012, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence to the Board with a waiver of initial agency of original jurisdiction (AOJ) review.  The evidence is accepted for inclusion into the record on appeal.  

By way of history, in April 2007 the Veteran also perfected an appeal to a January 2007 rating decision that denied her claim for service connection for posttraumatic stress disorder (PTSD).  In the above noted July 2008 rating decision, the AOJ denied the Veteran's claims for thyroid cancer, schizoaffective disorder, and individual unemployability (TDIU).  The Veteran later perfected an appeal as to those issues in June 2010.  

In October 2010, the Board considered the appealed issue of service connection for PTSD.  In doing so, it characterized the issue as encompassing an acquired psychiatric disorder to include both PTSD and schizoaffective disorder pursuant to Clemons v. Shinseki, 223 Vet. App. 1 (2009).  The Board remanded the claim, and in a January 2012 rating decision, the AOJ granted service connection for chronic adjustment disorder with PTSD symptoms.  In light of the Board's actions in October 2010 and its characterization of the issue on appeal at that time, as well as the AOJ's subsequent rating decision in January 2012, the issue of service connection for schizoaffective disorder is not considered to be in appellate status.  See Clemons, supra.

Additionally, the evidence submitted by the Veteran at her December 2012 hearing included a statement in which she reported that her psychiatric disorder made it impossible for her to maintain gainful employment.  A review of the Veteran's electronic claims file reflects that in a June 2013 rating decision, the AOJ granted the Veteran a 100 percent evaluation for her service-connected chronic adjustment disorder with PTSD symptoms.  The award was effective November 8, 2012.   

(The claim for service connection for thyroid cancer, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.)  


FINDINGS OF FACT

1.  In July 2010, prior to promulgation of a decision in this appeal, the Veteran withdrew her appeal of the issue of entitlement to a TDIU.  

2.  By a May 2002 rating decision, the AOJ denied the Veteran's petition to reopen her claim for service connection for thyroid cancer.  The Veteran was notified of the decision but did not appeal.  

3.  Evidence received since the AOJ's May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for thyroid cancer, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of her appeal of the issue of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A May 2002 rating decision that denied the Veteran's petition to reopen her claim for service connection for thyroid cancer is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

3.  New and material evidence has been received, and the Veteran's claim for service connection for thyroid cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the Veteran perfected an appeal to a claim for entitlement to a TDIU in June 2010 and subsequently withdrew that appeal per a July 2010 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  New and Material Evidence

The Veteran was originally diagnosed with papillary thyroid cancer in June 1992.  She later filed a claim in January 1993 for service connection for thyroid cancer, to include as due to radiation exposure.  In an August 1993 rating decision, the AOJ denied her claim, finding no evidence of thyroid cancer in service or within the first post-service year.  At the time, the AOJ also noted that the Department of the Air Force had no record of the Veteran being exposed to ionizing radiation.  The Veteran was notified of the decision but did not appeal.  

Most recently, in a May 2002 rating decision, the AOJ found that new and material evidence had not been submitted to reopen the Veteran's claim.  The Veteran was notified of the decision but did not appeal; thus, the May 2002 rating decision became final.  38 U.S.C.A. § 7105.  

In August 2007, the Veteran sought to reopen her claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court also has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

As noted above, in the January 1993 rating decision, the AOJ denied the Veteran's claim for service connection for thyroid cancer, to include as due to radiation exposure.  In August 2007, the Veteran sought to reopen her claim for service connection under a different theory of entitlement.  At that time, the Veteran alleged that her thyroid cancer was related to service, and in particular to exposure to jet fuels and other chemicals associated with her service at U.S. Air Force bases.  Along with her claim, the Veteran submitted an August 2007 statement from a VA staff physician which appears to state the following:

[The Veteran] has metastatic thyroid cancer with lymph node involvement bilaterally.  Constant exposure to carcinogens is more likely than not a cause of [the Veteran's] thyroid cancer and reoccurrence.  

The Board notes that the new theory of entitlement raised by the Veteran is not a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  Furthermore, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005).  It is necessary first to determine whether a new theory, in conjunction with the evidence of record, is sufficient to warrant reopening.  

In this case, the evidence received subsequent to the final May 2002 rating decision includes a favorable medical opinion with respect to the Veteran's claim for service connection for thyroid cancer.  Although the August 2007 statement from the VA staff physician is not a model of clarity, it is reasonable to construe the statement as relating the Veteran's thyroid cancer to her reported exposure to jet fuels and other chemicals during her period of service.  Therefore, the Board finds that the August 2007 statement from the VA physician to be new and also material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for thyroid cancer.  In other words, the evidence provides support for the theory that the Veteran's thyroid cancer is directly related to her period of active service.  In light of the current medical opinion evidence and taking into consideration the low threshold required for reopening, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim for service connection for thyroid cancer.  Shade, 24 Vet. App. at 117.

With that said, the Board cannot, at this point, adjudicate the reopened claim of service connection for thyroid cancer, as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the Remand below.  


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for thyroid cancer is reopened; to that limited extent, the appeal of this issue is granted.  


REMAND

As noted previously, the Veteran was first diagnosed with thyroid cancer in 1992.  Following treatment for the cancer, no active disease process was found.  Medical evidence documents a recurrence of thyroid cancer per diagnostic study in June 2006.  In January 2007 a bilateral neck dissection of the Veteran's lymph nodes was undertaken, and in March 2007 the Veteran underwent RAI (radioactive iodine) treatment.  

The Veteran sought to reopen her previously denied claim for service connection for thyroid cancer in August 2007.  An August 2007 VA treatment record notes the Veteran's treatment for metastatic recurrent papillary thyroid cancer.  Following her treatment with radioactive iodine, the Veteran was noted to be taking synthroid.  It was noted that a follow-up scan would be undertaken in another six months.  A subsequent I-131 Whole Body Scan in December 2007 revealed "no scintigraphic evidence of I-131 avid disease in this study."  A December 2008 VA endocrinology note reflects the clinician's assessment that the Veteran remained "without anatomical evidence of recurrence."  Most recently, an April 2014 VA treatment record continued to note the lack of any anatomical evidence of recurrence of the Veteran's cancer. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  It is well settled that in order to be considered for service connection, a claimant must first have a current disability.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The medical evidence does not clearly identify whether the Veteran was cancer free at the time she filed her claim in August 2007.  Still, the Board accepts that the first apparent clinical indication that the Veteran did not have anatomical evidence of cancer was the above noted December 2007 diagnostic study.  As such, the Board accepts that at the time she filed her claim in August 2007, the Veteran had a current disability (i.e. metastatic papillary thyroid cancer). 

In this case, the Veteran has raised two theories of entitlement for her claim on appeal.  First, the Veteran alleges that her thyroid cancer is the result of exposure to jet fuel/fumes and other carcinogen-containing chemical products to which she was exposed during her military career.  The Veteran has reported that her duties took her out on the flight line where she was exposed to vehicle and aircraft exhaust.  She has also reported that she assisted in a cleanup of a cargo aircraft crash at an airbase in Shemya, Alaska, which exposed her to various debris and chemicals.  The Veteran has also submitted literature pertaining to the alleged fuels and other chemical products to which she was exposed.  These include fire resistant hydraulic fluid, motor oil, propane, and jet fuel.  

The Veteran has also alleged that her thyroid cancer is the result of ionizing radiation associated with her work in the military.  In a January 1993 statement, the Veteran commented that her military job duties included operating security screening equipment for passengers at U.S. Air Force bases.  She identified the equipment as a hand-held magnetometer, a step-through arch magnetometer, and a baggage X-ray machine.  The Veteran noted that she operated the equipment without any protective clothing, nor was there any warning device associated with the machines that might indicate radiation leakage or possible overexposure.  The Veteran also noted that during her career she had inspected over 200,000 passengers and baggage.  In a statement submitted at her Board hearing, the Veteran alleged that she X-rayed cargo using fixed and hand-held equipment.  Furthermore, she stated, at her working locations there was a significant presence of radar microwaves.  The Veteran's personnel records reflect her military occupational specialty as "air passenger specialist" and also note her presence on Shemya Air Force Base.  They are otherwise consistent with her reported history and duties.  

With regard to the thyroid cancer and its relationship to jet fuels and/or cancer-causing chemical products, as noted previously, an August 2007 statement from a VA staff physician appears to note the following:

[The Veteran] has metastatic thyroid cancer with lymph node involvement bilaterally.  Constant exposure to carcinogens is more likely than not a cause of [the Veteran's] thyroid cancer and reoccurrence.  

In light of the August 2007 VA staff physician opinion, a VA examination should be undertaken and the examiner requested to opine on any connection between the Veteran's thyroid cancer and any exposure to jet fuel fumes and/or chemicals.  It is important that the examiner (a clinician with expertise in occupational/ environmental health) elicit a detailed history from the Veteran regarding the extent of her reported exposure.  

With regard to her theory of radiation exposure as the cause of her thyroid cancer, in an above noted October 1992 opinion, a VA physician commented:

[The Veteran] asked about the possibility of having had this [thyroid] cancer during her enlistment period, 1979 to 1987.  I do not know that one can prove it one way or another.  Thyroid cancer can be caused by radiation, which she apparently was exposed to during her job.  This exposure may increase the risk of thyroid cancer many years subsequently.  In addition, thyroid cancer grows very slowly.  It is possible that the cancer was in fact already present during her enlistment.  

In my opinion, one cannot rule out her condition as se[r]vice connected, and it is likely that her cancer is at least partially caused by her job and occurred during her enlistment.  

The Board notes that 38 C.F.R. § 3.311 provides special procedures for VA to follow for those veterans seeking compensation for diseases related to exposure to radiation in service.  In pertinent part, the regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service ... and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided ... are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed. 

38 C.F.R. § 3.311(a)(1) (2013).

Under 38 C.F.R. § 3.311, a series of chronological obligations is established.  First, the Veteran must establish that she suffers from a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  This disease must manifest within a certain time period.  38 C.F.R. § 3.311(b)(5).  Once the Veteran has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  If it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  

Thyroid cancer is a "radiogenic disease" under VA regulations.  See 38 C.F.R. § 3.311(b)(2)(ii).  Furthermore, the evidence supports that the Veteran's thyroid cancer first manifested five years or more after exposure.  See 38 C.F.R. § 3.311(b)(iv).  Therefore, the Veteran has established a diagnosis of a radiogenic disease within the specified period under the regulation.  

With regard to the Veteran's allegations of radiation exposure, in view of the information associated with the Veteran's personnel records, the Board will concede that the Veteran worked around both magnetometers and baggage X-ray machines, the claimed source of the radiation exposure, prior to her separation from service in 1987.  The Board's understanding is that handheld or archway magnetometers do not necessarily emit ionizing radiation but instead emit a magnetic field by which metallic objects are identified.  Baggage X-ray machines, on the other hand, would appear to use radiation in scanning and identifying objects.  However, an enclosure associated with such equipment appears to protect a person from the X-rays generated within the machine.  The Veteran has not alleged that any actual incident occurred in which she was exposed to leaking radiation from a baggage X-ray machine.  She has alleged only that radiation leakage or exposure may have occurred and that this leakage/exposure may be the cause of her thyroid cancer.  Of note, a June 1993 statement from the Department of the Air Force reflects that a query of the United States Air Force Master Radiation Exposure Registry found no internal radiation dosimetry or bioassay data related to the Veteran.  The Veteran likewise has not claimed that her work around baggage X-ray machines ever warranted her wearing a dosimetry badge.  

Additional development of a claim under 38 C.F.R. § 3.311 is necessary when it is determined that a veteran was exposed to ionizing radiation during service and developed a radiogenic disease within a specified period after exposure.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Notwithstanding the apparent lack of documented exposure to ionizing radiation, it is accepted that the Veteran's job duties placed her in close proximity to baggage X-ray machines for significant periods of time.  The Board does not have the requisite expertise to determine whether the Veteran's work history around baggage X-ray machines exposed her to ionizing radiation, to include the level of any such exposure.  In light of this fact, along with the favorable October 1992 opinion from the VA physician, if, and only if, the requested medical opinion from a clinician with expertise in occupational/environmental health fails to provide a nexus between the Veteran's thyroid cancer and her period of service, then the AOJ should obtain a dose estimate with possible referral of the case to the Under Secretary for Benefits for further consideration.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain the Veteran's available VA treatment records dated from July 2014 and associate them with the claims file.  

2.  After completion of the above, the AOJ must schedule the Veteran for a VA examination by a clinician with a background in occupational and/or environmental health care.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2013).  (The Board notes that the VA Connecticut Healthcare System website identifies that it does have an occupational health (employee health) department.  It is noted at that website, in particular, that "employee health" physicians provide consultation services in occupational and environmental medicine.)  

All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings must be reported in detail.  The claims folders and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

The examiner must elicit a detailed history from the Veteran regarding the extent of her alleged exposures to jet fuels/exhaust/chemical products during her active service period in the United States Air Force.  

[As noted in the body of this Remand, above, the Veteran has reported that her duties took her out on the flight line where she was exposed to jet fuel and its fumes.  She also reported that she assisted in a cleanup of a cargo aircraft crash at Shemya Air Force Base in Alaska, which exposed to her various debris and chemicals.  She has submitted literature pertaining to the alleged chemical fuels and other products to which she has been exposed.  These include fire resistant hydraulic fluid, motor oil, propane, and jet fuel.  The Veteran has also claimed possible radiation exposure due to her work around baggage X-ray machines as well as possible exposure to radar microwaves.]  

The examiner's attention is directed to opinions from VA physicians dated in October 1992 and August 2007, which appear to note a connection between the Veteran's thyroid cancer and her period of service.  

Based on his/her record review (to include the noted October 1992 and August 2007 opinions) as well as examination results, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's thyroid cancer had its clinical onset during service or is otherwise related to service, to include the above noted chemical exposures during service.  If the Veteran's reported exposure history is not found consistent with her duties, as described in her service personnel records, the examiner must so state.  

The examiner must also opine as to whether it is at least as likely as not that, as alluded to by the VA physician in October 1992, the Veteran's thyroid cancer was present during her period of service given its slow growing nature.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion must include reference to specific evidence in the Veteran's claims folders, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated, plus any independent knowledge or research that supports the opinion.  

If the examiner determines that an opinion relating the Veteran's thyroid cancer to service would be speculative, he or she must clearly explain the reasons supporting this conclusion.  

3.  If, and only if, the above VA examiner does not find the Veteran's thyroid cancer as being related to her active military service, then, in accordance with 38 C.F.R. § 3.311(a)(1), the AOJ must obtain a dose estimate that contemplates any in-service exposure to ionized radiation based on her military duties, to include the Veteran's significant work history around baggage X-ray machines.  

Under 38 C.F.R. § 3.311(a)(2)(iii), the Under Secretary for Health will be responsible for preparation of a dose estimate.

4.  Thereafter, pursuant to 38 C.F.R. § 3.311(b)(1)(iii), the AOJ must refer this matter to the Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that the Veteran's thyroid cancer resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If necessary, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).  

The Veteran and her representative must be informed of the findings and determination of the Under Secretary for Benefits and, in this regard, they should be provided copies of any reports, medical opinions, or determinations made in connection with this referral.  

5.  After the above has been completed, the AOJ must undertake any additional evidentiary development deemed appropriate.  Thereafter, the AOJ must re-adjudicate the issue on appeal-entitlement to service connection for thyroid cancer.  If any benefit sought is denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


